Case: 1:19-cr-00437-PAG Doc #:1 Filed: 07/23/19 1of7. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) LN FORMATION
)
Plaintiff, ) e 4 =a
) CASENO.L @ 19 CR 4 7
Vv. ) ;
)
) URGE HINGE
RYAN H. TENNEBAR, ) abu) Lal MAE
Defendant. ) Title 18, Section 130i 3
) United States Code
)
)

COUNT ONE
(Conspiracy to Commit Wire Fraud, 18 U.S.C. § 1349)

The United States Attorney charges:
GENERAL ALLEGATIONS
1. On or about July 7, 2008, Healthcare Essentials, Inc. (“HEI”) was a corporation
formed in the State of Ohio that distributed medical supplies. HEI primarily distributed
negative pressure therapy systems (“wound care vacuums”), which promote wound healing by
delivering negative pressure to patients’ wounds. HEI maintained a bank account at Citizens
Bank, ending in #0131 (“HEI bank account”), within the Northern District of Ohio, Eastern

Division.
Case: 1:19-cr-00437-PAG Doc #:1 Filed: 07/23/19 2 of 7. PagelD #: 2

2. At all times material herein, Kinetic Concepts, Inc. (“KCI”), was a corporation
that was part of a consortium of companies owned by Acelity, L.P., a non-operating holding
company, with its global headquarters located in San Antonio, Texas. KCI developed,
manufactured, and distributed its proprietary wound care vacuums. KCI maintained exclusive
rights over the sale and distribution of its wound care vacuums using leasing terms as the
primary means of providing wound care vacuums to its customers which typically consisted of
nursing homes, hospitals, and rehabilitation centers.

3, At all times material herein, Defendant RYAN H. TENNEBAR was HEI’s
Director of Operations and maintained a personal Pay Pal account, ending in #7717, (RT Pay
Pal account”), to facilitate HEI’s business activities.

4. At all times material herein, Defendant was associated with an individual, Co-
Conspirator Number One, not charged herein, who KCI employed at its El Paso, Texas facility as
a technician from in or around June 2014 through in or around October 2014. Co-Conspirator
Number One had a personal Pay Pal account, ending in #3253, (“Co-Conspirator Number One
Pay Pal account”), and maintained a personal bank account at Wells Fargo Bank, ending in

#3052 (“Co-Conspirator bank account”), in El Paso, Texas, within the Western District of Texas.

The Conspiracy
5. From in or around December, 2012 through in or around December, 2016, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant, RYAN H. TENNEBAR
and Co-Conspirator Number One, knowingly and intentionally, did combine, conspire,
confederate and agree together and with each other to violate the laws of the United States, to

wit: wire fraud, in violation of Title 18, United States Code, Section 1343.

2
Case: 1:19-cr-00437-PAG Doc #:1 Filed: 07/23/19 3 o0f 7. PagelD #: 3

Object of the Conspiracy
6. The object of the conspiracy was to enrich Defendant, RYAN H. TENNEBAR
and Co-Conspirator Number One, by devising a scheme and artifice to defraud, and to obtain
monies from HEI customers by: (1) making materially false pretenses, representations and
promises to HEI’s customers regarding the source of wound care vacuums HEI sold and leased,
and the purported nature of Defendant TENNEBAR’s “working relationship” with KCI, and (2)
attempting to conceal the scheme from KCI, KCI’s customers, the public, and law enforcement

authorities.

Manner and Means

7. Among the manner and means by which Defendant, RYAN H. TENNEBAR and
Co-Conspirator Number One, carried out the conspiracy were the following:

8. At all times material herein, neither TENNEBAR nor HEI was an authorized
distributor of KCI wound care vacuums and did not have KCI’s approval and authority to sell,
service, distribute, possess and repair KCI’s wound care vacuums.

9, From in or around June 2013 through in or around December, 2016, TENNEBAR
communicated via electronic mail and telephone calls to Co-Conspirator Number One to request
KCI wound care vacuums which were illegally taken from KCI facilities, nursing homes,
hospitals, and rehabilitation centers.

10. During his employment with KCI, Co-Conspirator Number One took wound care

vacuums from KCI’s inventory while those machines were being cleaned, maintained and
Case: 1:19-cr-00437-PAG Doc #:1 Filed: 07/23/19 4 of 7. PagelD #: 4

repaired at KCI’s facility located in El Paso, Texas. Later, KCI determined that approximately
300 wound care vacuums were missing.

11. Co-Conspirator Number One continued to fraudulently acquire KCI wound care
vacuums after his termination as a KCI employee in and around October 2014.

12. At all times material herein, TENNEBAR and Co-Conspirator Number One and
others, relabeled or cause to be relabeled KCI wound care vacuums HEI fraudulently acquired
with new HEI labels which covered the original KCI decals. The original KCI serial numbers
were obliterated in most instances.

13. From in and around June 2013 through in and around April 2014, Co-Conspirator
Number One used a common carrier, Federal Express, to ship approximately 36 separate
packages from El Paso, Texas to TENNEBAR’s personal residence in the Northern District of
Ohio, Eastern Division. |

14. Defendant TENNEBAR falsely represented to HEI’s prospective customers, such
as hospitals, nursing homes, and rehabilitation facilities, that HEI was an authorized distributor
of KCI’s wound care vacuums

15. | From in and around January 2014 through in and around July 2016, Co-
Conspirator Number One called TENNEBAR on his cellular telephone approximately 188 times.

16. | From in and around November 2014 through in and around July 2016,
TENNEBAR called Co-Conspirator Number One on his cellular telephone approximately 177
times.

17. From in and around August 2015 through in and around July 2016, Co-

Conspirator Number One sent TENNEBAR approximately 1,940 text messages. During this
Case: 1:19-cr-00437-PAG Doc #:1 Filed: 07/23/19 5o0f7. PagelD#: 5

same time period, TENNEBAR sent Co-Conspirator Number One approximately 789 text
messages.

18. From at least in and around January 2013, through in and around December 2016,
TENNEBAR sent Co-Conspirator Number One approximately $619,000 through 207 interstate
wire transfers through their respective RT Pay Pal and Co-Conspirator Number One Pay Pal

accounts.

Acts in Furtherance of the Conspiracy

19. In furtherance of the conspiracy and to effect its unlawful objects, Defendant,
RYAN H. TENNEBAR and Co-Conspirator Number One, committed the following acts, among
others, in the Northern District of Ohio, Eastern Division, and elsewhere:

a. On or about February 19, 2014, TENNEBAR replied to an email from a Director

of Purchasing for a nursing home and assisted living company headquartered in the

Northern District of Ohio, Western Division, inquiring about KCI providing HEI clinical

support wherein he falsely claimed, “I work with KCI at a much higher level where

revenue dollars I bring them is more important than commission checks for the sales

team. There is a much bigger picture here that KCI Corporate understands and

appreciates...”

b. On on about March 10, 2014, a representative from a nursing center located in the

Southern District of Ohio sent an email to TENNEBAR indicating, “KCI is at O**

p*****#* and stating healthcare essentials is illegal. What is going?” On the same

date, TENNEBAR replied, “We have been in business for six years. We import our

inventory and have a direct supply channel with both KC] and S**** and N*****_ Tn

5
Case: 1:19-cr-00437-PAG Doc #: 1 Filed: 07/23/19 6 of 7. PagelD #: 6

Ohio alone, we have over 200 customers. . . I work with KCI Corporate on a higher level
than a field service rep because of the home-care business I generate for them. Nothing
is illegal about this operation.”

C. On or about July 27, 2015, Defendant TENNEBAR sent or caused to be sent an
interstate wire transfer from Ohio, in the amount of $3,704 drawn on the HEI bank
account, to Co-Conspirator Number One’s Pay Pal account in the Western District of
Texas.

d. On or about February 6, 2016, Defendant TENNEBAR sent or caused to be sent
an interstate wire transfer from Ohio, in the amount of $3,601.80 drawn on the HEI bank
account, to Co-Conspirator Number One’s Pay Pal account in the Western District of
Texas.

e. On or about March 2, 2016, Defendant TENNEBAR sent or caused to be sent an
interstate wire transfer from Ohio, in the amount of $5,145.30 drawn on the HEI bank
account, to Co-Conspirator Number One’s Pay Pal account in the Western District of
Texas.

f. On or about March 17, 2016, Defendant TENNEBAR sent or caused to be sent an
interstate wire transfer from Ohio, in the amount of $2,058.30 drawn on the HEI bank
account, to Co-Conspirator Number One’s Pay Pal account in the Western District of

Texas.
Case: 1:19-cr-00437-PAG Doc #:1 Filed: 07/23/19 7 of 7. PagelD #: 7

g. On or about May 5, 2016, Defendant TENNEBAR sent or caused to be sent an

interstate wire transfer from Ohio, in the amount of $2,058.30 drawn on the HEI bank

account, to Co-Conspirator Number One’s Pay Pal account in the Western District of

Texas.

All in violation of Title 18, United States Code, Section 1349.

JUSTIN E. HERDMAN
United States Attorney

oe

gf #8

f f 3 i é?
i fal pe gg A-y¢ . é
LEA owe

 

Robert W. Kern, Chief
White Collar Unit
